 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   LOIS HILL DESIGNS LLC, a Delaware                  Case No. 2:20-cv-01403-RSL
     Limited Liability Company,
10                                                      STIPULATED MOTION FOR LEAVE
                        Plaintiff,                      TO SUBSTITUTE COUNSEL
11
     v.
12
     UNIQUE DESIGNS, INC., a New York
13   Corporation,
14                      Defendant.
15          Plaintiff Lois Hill Designs LLC (“Plaintiff”) and Defendant Unique Designs, Inc.

16   (“Defendant”) present this stipulated motion for leave of Court for Plaintiff to substitute

17   counsel pursuant to Local Civil Rule 83.2(b)(1).

18          Plaintiff and Defendant hereby stipulate that, with the consent of Lois Hill Designs

19   LLC, the law firm of Schwabe, Williamson & Wyatt, P.C. shall withdraw as counsel for

20   Plaintiff and the law firm of Barrett & Gilman shall substitute as counsel for Plaintiff.

21          All further pleadings or notices intended for Plaintiff in this matter, other than original

22   service of process, shall be directed to Thomas L. Gilman of Barrett & Gilman.

23          //////

24          //////

25          //////

26
 1             IT IS SO STIPULATED AND AGREED.
 2             Dated this 20th day of May, 2021.
 3
   WITHDRAWING COUNSEL FOR LOIS      COUNSEL FOR UNIQUE DESIGNS,
 4 HILL DESIGNS LLC                  INC.
   SCHWABE, WILLIAMSON & WYATT, P.C. ARETE LAW GROUP PLLC
 5

 6 By:     /s/ Ryan W. Dumm                        By:   /s/ Jeremy Roller
   By:     /s/ David Ebel                                Jeremy Roller, WSBA #32021
 7                                                       Arete Law Group PLLC
   By:     /s/ Kainui M. Smith
           Ryan W. Dumm, WSBA #46738                     1218 Third Avenue, Suite 2100
 8                                                       Seattle, WA 98101
           David Ebel, WSBA #28853
                                                         Telephone: (206) 428-3250
 9         Kainui M. Smith, WSBA #53877                  Email: jroller@aretelaw.com
           Schwabe Williamson & Wyatt, P.C.              Attorney for Defendant Unique
10         1420 Fifth Avenue, Suite 3400                 Designs, Inc.
           Seattle, WA 98101
11
           Telephone: (206) 622-1711
12         Fax: (206) 292-0460
           Email: rdumm@schwabe.com
13                 debel@schwabe.com
                   ksmith@schwabe.com
14         Withdrawing Attorneys for Plaintiff
15         Lois Hill Designs LLC

16
   SUBSTITUTING COUNSEL FOR LOIS
17 HILL DESIGNS LLC

18 BARRETT & GILMAN

19
     By: /s/ Thomas L. Gilman
20      Thomas L. Gilman, WSBA #8432
        Barrett & Gilman
21      1000 Second Avenue, Suite 1430
        Seattle, WA 98104
22
        Telephone: (206) 350-1026
23      Fax: (888) 471-7798
        Email: tgilman@bgseattle.com
24      Substituting Attorney for Plaintiff Lois
        Hill Designs LLC
25    //////
26    //////
 1   IT IS SO ORDERED.
 2
      Dated this 21st day of May, 2021.
 3

 4
                                          Honorable Robert S. Lasnik
 5                                        United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
